DAVIDSON, Judge.
*274Aggravated assault with a motor vehicle is the offense, with punishment assessed at one year in jail and a fine of $500.
. In a single count in the information it was charged that the assault was committed by the wilful and negligent operation of an automobile.
The state’s evidence shows that appellant, while intoxicated, drove his automobile through a street intersection and against a red traffic signal light and collided with an automobile driven by the prosecuting witness, who received serious injuries as a result of the collision.
Appellant’s version of the matter was that he was not intoxicated and that when he drove into the intersection the signal light was green. He testified, also, as follows:
“This car come flying out of — going north on Haskell, and before I could stop, I run into them.”
There were no exceptions or objections reserved to the court’s charge, and the facts are deemed sufficient to authorize the jury’s conclusion of guilt.
In his brief and by oral argument, appellant presses upon us his contention that the cross-examination of the appellant by state’s counsel touching the commission by him of other extraneous crimes and acts of misconduct was so basically unfair and prejudicial that we should hold such to constitute fundamental error and reverse the conviction for that reason, notwithstanding the fact that no exceptions or objections were reserved in the trial court to such cross-examination.
While the question is not without difficulty, we are unable to bring ourselves to the conclusion that reversible error is presented, especially in view of the state’s testimony and the seriousness of the injuries inflicted upon the prosecuting witness.
The judgment is affirmed.